               Case 2:21-cv-00975-MJP Document 8 Filed 09/15/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          TONY PENWELL,                                   CASE NO. C21-975 MJP

11                                 Plaintiff,               ORDER ADOPTING REPORT AND
                                                            RECOMMENDATION
12                 v.

13          CHERYL STRANGE, et al.,

14                                 Defendants.

15
            The Court, having reviewed the Report and Recommendation of Theresa L. Fricke,
16
     United States Magistrate Judge, and the remaining record, and taking note that no objections to
17
     have been filed, does hereby find and ORDER:
18
            (1) The Court adopts the Report and Recommendation;
19
            (2) Plaintiff’s motion for voluntary dismissal (Dkt. 6) is GRANTED and this matter is
20
     DISMISSED without prejudice;
21
            (3) Plaintiff’s motions for a temporary restraining order (Dkt. No. 1) and to proceed in
22
     forma pauperis (Dkt. 5) are DENIED as moot; and
23
            (4) The Clerk shall close this case.
24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
             Case 2:21-cv-00975-MJP Document 8 Filed 09/15/21 Page 2 of 2




 1        Dated September 15, 2021.

 2                                            A
                                              Marsha J. Pechman
 3
                                              United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
